      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 1 of 15



               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                        ) MDL Docket No. 2800
In re: Equifax, Inc. Customer           ) Case No.: 1:17-md-2800-TWT
Data Security Breach Litigation         )
                                        ) This document relates to:

                                        ) FINANCIAL INSTITUTIONS TRACK
                                        )

                     PRELIMINARY APPROVAL ORDER

       This matter is before the Court on Plaintiffs' Unopposed Motion for

Preliminary Approval of the Settlement between Financial Institution Plaintiffs, for

themselves and on behalf of the Settlement Class, and the Association Plaintiffs

(collectively, "Plaintiffs"), and the Defendants Equifax Inc. and Equifax Information

Services LLC ( collectively, "Defendants" or "Equifax") for consideration of

whether the Settlement reached by the parties should be preliminarily approved, the

proposed Settlement Class preliminarily certified, and the proposed plan for

notifying the Settlement Class approved. Having reviewed the proposed Settlement,

together with its exhibits, and based upon the relevant papers and all prior

proceedings in this matter, the Court has determined the proposed Settlement

satisfies the criteria for preliminary approval, the proposed Settlement Class is likely




                                           1
         Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 2 of 15



to be certified for settlement purposes, and the proposed notice plan is approved.1


Accordingly, good cause appearing in the record. Plaintiffs' Motion is GRANTED,


and IT IS HEREBY ORDERED THAT:

                   Provisional Certification of the Settlement Class

         (1) The Court finds that it is likely to certify the following Settlement

Class:


         All Financial Institutions in the United States (including its Territories
         and the District of Columbia) that issued Alerted On Payment Cards
         which means any payment card (including debit or credit cards) that
         was identified as having been at risk as a result of the Data Breach in
         the following alerts or documents issued by Visa, MasterCard,
         Discover, or American Express: (i) in an alert in the MasterCard series
         ADC 004129-US-17 (e.g, ADC 004129-US-17-1, ADC 004129-US-
         17-2, ADC 004129-US-17-3); (ii) m an alert in the Visa series US-
         2017-0448-PA (e.g, US-2017-0448a-PA, US-2017-0448b-PA, US-
         2017-0448c-PA); (iii) in alert American Express Incident Number
         Cl 709012512; and (iv) in a similar notice issued by Discover, the
         recipients of which were identified by Discover in discovery in the
         Action.



         Excluded from the class are the Court, and any immediate family
         members of the Court; directors, officers, and employees of
         Defendants; parents, subsidiaries, and any entity in which Defendants
         have a controlling interest; and Financial Institutions who timely and
         validly request exclusion from the Settlement Class.

This Settlement Class is provisionally certified for purposes of settlement only.




1 Unless otherwise indicated, capitalized terms used herem have the same meaning as in the
Settlement.
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 3 of 15



      (2) The Court determines that for settlement purposes the proposed

Settlement Class likely meets all the requirements of Federal Rule of Civil Procedure


23 (a) and (b)(3), namely that the class is so numerous thatjoinder of all members is

impractical; that there are common issues of law and fact; that the claims of the class


representatives are typical of absent class members; that the class representatives


will fairly and adequately protect the interests of the class as they have no interests


antagonistic to or in conflict with the class and have retained experienced and


competent counsel to prosecute this matter; that common issues predominate over


any individual issues; and that a class action is the superior means of adjudicating

the controversy.


      (3) The Financial Institution Plaintiffs are designated and appointed as the

Settlement Class Representatives.


      (4) The following lawyers, who were previously appointed by the Court as

interim Co-Lead Counsel, are designated as Class Counsel pursuant to Fed. R. Civ.


P. 23(g): Joseph P. Guglielmo ofScott+Scott Attorneys at Law, LLP; Gary F. Lynch

ofCarlson Lynch, LLP. The Court finds that these lawyers are experienced and will

adequately protect the interests of the Settlement Class.

               Preliminary Approval of the Proposed Settlement

      (5) Upon preliminary review as required under Rule 23(e)(2), the Court

finds it will likely be able to approve the proposed settlement, that the agreement
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 4 of 15



appears to be fair, reasonable, and adequate, and that it warrants issuance of notice


to the Settlement Class. Accordingly, the proposed Settlement is preliminarily


approved.



                              Final Approval Hearing


      (6) A Final Approval Hearing shall take place before the Court on October

22, 2020 at 2:00 p.m. in Courtroom 9C before in Courtroom 2108 before Chief

United States District Judge Thomas W. Thrash, Jr. of the United States District

Court for the Northern District of Georgia, Richard B. Russell Federal Building and

United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303-3309, to

determine, among other things, whether: (a) the proposed Settlement Class should

be finally certified for settlement purposes pursuant to Federal Rule of Civil

Procedure 23; (b) the Settlement should be finally approved as fair, reasonable and

adequate and, in accordance with the Settlement's terms, all claims m the Complaint


and Litigation should be dismissed with prejudice; (c) Settlement Class Members

should be bound by the releases set forth in the Settlement; (d) the proposed Final

Approval Order and Judgment should be entered; (e) the application of Class

Counsel for an award of attorneys' fees, costs, and expenses should be approved;


and (f) the application for Service Awards to the Settlement Class Representatives

should be approved. Any other matters the Court deems necessary and appropriate


will also be addressed at the hearing.
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 5 of 15



      (7) Class Counsel shall submit their application for fees, costs, and

expenses and the application for Service Awards at least 14 days before the Opt-


out/Objection Deadline. Objectors, if any, shall file any response to Class Counsel's


motions no later than 1 7 days prior to the Final Approval Hearing. By no later than

10 days prior to the Final Approval Hearing, responses shall be filed, if any, to any

filings by objectors, and any replies in support of final approval of the Settlement

and/or Class Counsel's application for attorneys' fees, costs, and expenses and for


Service Awards shall be filed.

      (8) Any Settlement Class Member that has not timely and properly

excluded itself from the Settlement Class in the manner described below, may appear

at the Final Approval Hearing in person or by counsel and be heard, to the extent


allowed by the Court, regarding the proposed Settlement; provided, however, that


no Settlement Class Member that has elected to exclude itself from the Settlement

Class shall be entitled to object or otherwise appear, and, further provided, that no

Settlement Class Member shall be heard in opposition to the Settlement unless the

Settlement Class Member complies with the requirements of this Order pertaining

to objections, which are described below.

                                  Administration

      (9) Analytics Consulting, LLC ("Analytics") is appointed as the Settlement

Administrator, with responsibility for Claims Administration, the Notice Program,
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 6 of 15



and all other obligations of the Claims Administrator as set forth in the Settlement.

The Settlement Administrator's fees, as well as all other costs and expenses


associated with notice and administration, will be paid by Equifax, as provided in

the Settlement.


                                Notice to the Class

      (10) The Notice Program set forth in the Settlement, including the forms of

Notice and Claim Form attached as exhibits to the Settlement, satisfy the

requirements of Federal Rule of Civil Procedure 23 and due process and thus are


approved. Non-material modifications to the exhibits may be made without further


order of the Court. The Settlement Administrator is directed to carry out the Notice


Program in conformance with the Settlement and to perform all other tasks that the


Settlement requires.


      (11) The Court finds that the form, content, and method of giving notice to

the Settlement Class as described in the Settlement and exhibits: (a) constitute the

best practicable notice to the Settlement Class; (b) are reasonably calculated, under

the circumstances, to apprise Settlement Class Members of the pendency of the


action, the terms of the proposed Settlement, and their rights under the proposed

Settlement; (c) are reasonable and constitute due, adequate, and sufficient notice to


those persons entitled to receive notice; and (d) satisfy the requirements of Federal

Rule of Civil Procedure 23, the constititional requirement of due process, and any
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 7 of 15



other legal requirements. The Court further finds that the notice is written in plain

language, uses simple terminology, and is designed to be readily understandable by


Settlement Class Members.


                              Exclusions from the Class


      (12) Any Settlement Class Member that wishes to be excluded from the

Settlement Class must mail a written notification of the intent to exclude itself to the

Settlement Administrator, Class Counsel, and Equifax's counsel at the addresses


provided in the Notice, postmarked no later than September 2, 2020 (the "Opt-Out

Deadline") and sent via first class postage pre-paid United States mail. The written

notification must include the name of this Litigation (the "Financial Institution

Track" in In re: Equifax, Inc. Customer Data Security Breach Litigation, Case No.


l:17-md-2800-TWT (N.D. Ga.); the full name, address, and telephone number of


the Settlement Class Member; the name, address, email address, telephone number,


position, and signature of the individual who is acting on behalf of the Settlement

Class IVIember; the words "Request for Exclusion" at the top of the document or a


statement in the body of the document requesting exclusion from the Settlement; and

the total number of payment cards issued by the Settlement Class Member that were

identified as having been at risk as a result of the Data Breach in any alerts or similar

documents by Visa, JMasterCard, Discover, and American Express. If the Settlement


Class Member fails to provide all of the required information on or before the
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 8 of 15



deadlines specified in the Settlement and fails to cure any deficiency within the time

allowed in the Settlement, then its attempt to opt out shall be invalid and have no


legal effect, and the Settlement Class Member shall be bound by the Settlement,

including the releases, if finally approved.

      (13) All Settlement Class Members who submit valid and timely notices of

their intent to be excluded from the Settlement shall not receive any benefits of or


be bound by the terms of the Settlement. Any Settlement Class Member that does

not timely and validly exclude itself from the Settlement shall be bound by the terms

of the Settlement. If final judgment is entered, any Settlement Class Member that

has not submitted a timely, valid written notice of exclusion from the Settlement (in

accordance with the requirements of the Settlement) shall be bound by all subsequent

proceedings, orders and judgments in this matter, the Settlement, including but not


limited to the releases set forth in the Settlement, and the Final Approval Order and

Judgment.


      (14) The Settlement Administrator shall provide the parties with copies of

all opt-out notifications promptly upon receipt, and a final list of all that have timely

and validly excluded themselves from the Settlement Class in accordance with the

terms of the Settlement, which Class Counsel may move to file under seal with the


Court no later than ten (10) days prior to the Final Approval Hearing.
      Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 9 of 15



                             Objections to the Settlement

       (15) A Settlement Class Member that complies with the requirements of this


Order may object to the Settlement, the request of Class Counsel for an award of


attorneys' fees, costs, and expenses, and/or the request for Service Awards.


       (16) No Settlement Class Member shall be heard, and no papers, briefs,

pleadings, or other documents submitted by any Settlement Class Member shall be

received and considered by the Court, unless the objection is (a) electronically filed

with the Court by the Objection Deadline; or (b) mailed first-class postage prepaid

to the Clerk of Court, Class Counsel, and Equifax's Counsel, at the addresses listed


in the Notice, and postmarked by no later than the Objection Deadline, which shall

be September 2, 2020, as specified in the Notice. Objections shall not exceed

twenty-five (25) pages. For the objection to be considered by the Court, the

objection shall set forth:

      a. the name of the Litigation: In re: Equifax, Inc. Customer Data Security
             Breach Litigation, No. l:17-md-2800-TWT (N.D. Ga.) ("Financial
             Institution Track");

      b. the full name of the objector and full name, address, email address, and
             telephone number of the person acting on its behalf;

      c. an explanation of the basis upon which the objector claims to be a
             Settlement Class Member;

      d. whether the objection applies only to the objector, a specific subset of
             the Settlement Class, or the entire Settlement Class;
Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 10 of 15



e. all grounds for the objection stated, with specificity, accompanied by
      any legal support for the objection;

f. the identity of all counsel who represent the objector, including any
      former or current counsel who may be entitled to compensation for any
      reason related to the objection to the Settlement Agreement, Class
      Counsel's request for attorney's fees, costs, and expenses, or the

      application for Service Awards;

g. the identity of all representatives (including counsel representing the
      objector) who will appear at the Final Approval Hearing;

h. the number of times in which the objector has objected to a class action
      settlement within the five years preceding the date that the objector files
      the objection, the caption of each case in which the objector has made
      such objection, and a copy of any orders related to or mling upon the
      objector's prior such objections that were issued by the trial and
      appellate courts in each listed case;

i. if the objector is represented by an attorney who intends to seek fees
      and expenses from anyone other than the objectors he or she represents,
      the objection should also include: (i) a description of the attorney's
      legal background and prior experience in connection with class action
      litigation; (ii) the amount of fees sought by the attorney for representing
      the objector and the factual and legal justification for the fees being
      sought; (iii) a statement regarding whether the fees being sought are
      calculated on the basis of a lodestar, contingency, or other method; (iv)
      the number of hours already spent by the attorney and an estimate of
      the hours to be spent in the future; and (v) the attorney's hourly rate;

j. any and all agreements that relate to the objection or the process of
      objecting, whether written or verbal, between the objector or objector's
      counsel and any other person or entity;


k. a description of all evidence to be presented at the Final Approval
      Hearing in support of the objection, including a list of any witnesses, a




                                   10
     Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 11 of 15



             summary of the expected testimony from each witness, and a copy of
             any documents or other non-oral material to be presented;


       1. a statement indicating whether the obj ector intends to personally appear
             and/or testify at the Final Approval Hearing; and

      m. the objector (or the objector's attorney's) signature on the written
             objection.


      (17) In addition, any Settlement Class Member that objects to the proposed

Settlement must make itself available to be deposed regarding the grounds for its

objection and must provide along with its objection the dates when the objector will

be available to be deposed during the period from when the objection is filed through

the date seven days before the Final Approval Hearing.

      (18) Any Settlement Class Member that fails to comply with the provisions

in this Order will waive and forfeit any and all rights it may have to object, and shall

be bound by all the terms of the Settlement, this Order, and by all proceedings,

orders, and judgments, including, but not limited to, the releases in the Settlement,


if finally approved. Any Settlement Class Member who both objects to the

Settlement and opts out will be deemed to have opted out and the objection shall be

deemed null and void.


                       Claims Process and Distribution Plan

      (19) The Settlement establishes a process for assessing and determining the

validity and value of claims and a methodology for paying Settlement Class




                                           11
     Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 12 of 15



Members that submit a timely, valid Claim Form. The Court preliminarily approves

this process.


       (20) Settlement Class Members that qualify for and wish to submit a Claim

Form shall do so in accordance with the requirements and procedures specified in


the Notice and the Claim Form. If the Settlement is finally approved, all Settlement

Class Members that qualify for any benefit under the Settlement but fail to submit a

claim m accordance with the requirements and procedures specified in the Notice


and Claim Form shall be forever barred from receiving any such benefit, but will in

all other respects be subject to and bound by the provisions of the Settlement,

including the releases included in the Settlement, and the Final Approval Order and

Judgment.


                Termination of the Settlement and Use of this Order

       (21) This Order shall become null and void and shall be without prejudice

to the rights of the Parties, all of which shall be restored to their respective positions

existing immediately before this Court entered this Order, if the Settlement is not

finally approved by the Court or is terminated in accordance with the terms of the

Settlement. In such event, the Settlement shall become null and void and be of no


further force and effect, and neither the Settlement (including any Settlement-related


filings) nor the Court's orders, including this Order, relating to the Settlement shall

be used or referred to for any purpose whatsoever.




                                            12
     Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 13 of 15



       (22) If the Settlement is not finally approved or there is no Effective Date

under the terms of the Settlement, then this Order shall be of no force or effect; shall


not be constmed or used as an admission, concession, or declaration by or against


Equifax of any fault, wrongdoing, breach, or liability; shall not be construed or used


as an admission, concession, or declaration by or agamst any Settlement Class


Representative or any other Settlement Class Member that its claims lack merit or


that the relief requested is inappropriate, improper, unavailable; and shall not

constitute a waiver by any party of any defense (including without limitation any

defense to class certification) or claims it may have in this Litigation or in any other

lawsuit.


                                 Stay of Proceedings

      (23) Except as necessary to effectuate this Order, this matter and any

deadlines set by the Court m this matter are stayed and suspended pending the Final

Approval Hearing and issuance of the Final Approval Order and Judgment, or until

further order of this Court.


                     Continuance of Final Approval Hearing


      (24) The Court reserves the right to adjourn or continue the Final Approval

Hearing and related deadlines without further written notice to the Settlement Class.

If the Court alters any of those dates or times, the revised dates and times shall be


posted on the website maintained by the Settlement Administrator.




                                           13
     Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 14 of 15



                     Actions by Settlement Class JMembers

      (25) The Court stays and enjoins, pending Final Approval of the Settlement,


any actions, lawsuits, or other proceedings brought by Settlement Class Members


against Equifax related to the Data Breach.

                             Summary of Deadlines


      (26) The Settlement, as preliminarily approved in this Order, shall be

administered according to its terms pendmg the Final Approval Hearing. Deadlines

arising under the Settlement and this Order include but are not limited to the

following:


         • Notice Deadline: July 6, 2020


         • Objection and Opt-Out Deadline: September 2, 2020


         • Claims Deadline: December 31,2020


         • Final Approval Hearing: October 22, 2020 at 2:00 p.m.

         • Application for Attorneys' Fees, Expenses and Service Awards ("Fee


             Application"): August 19, 2020


         • Motion for Final Approval of the Settlement ("Final Approval

             Motion"): September 21, 2020


         • Objectors', if any. Response to Final Approval Motion and Fee


             Application October 5, 2020




                                        14
     Case 1:17-md-02800-TWT Document 1133 Filed 06/04/20 Page 15 of 15



        • Replies in Support of Final Approval and Fee Motion October 12,2020


IT IS SO ORDERED this 4th day of June, 2020.



                                    JSS^^^JS^^
                                     Hon. Thomas W. Thrash, Jr.
                                          Chief U.S. District Judge




                                     15
